Citation Nr: 0018082	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-08 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
endometriosis with extensive adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1993 to 
February 1996.

The current appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Fargo, North Dakota.  The 
M&ROC denied entitlement to an evaluation in excess of 30 
percent for endometriosis with extensive adhesions.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for her 
endometriosis with extensive adhesions is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected gynecological disability (that are 
within the competence of a lay party to report) are 
sufficient to conclude that her claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is not, however, satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In her substantive appeal, the veteran advised that the 
physician who examined her for VA compensation purposes in 
September 1998 asked her what she was doing there for an 
examination since she (the examiner) was a cardiologist.  The 
Board's review of the subject examination report shows the 
examiner recorded that VA had not provided any of the 
veteran's medical records.

The fact that the September 1998 official examination for VA 
compensation purposes was conducted without access to the 
appellant's claim file renders the subject examination 
inadequate for rating purposes.  See, e.g., 38 C.F.R. § 4.1 
(1999) ("It is...essential both in the examination and in 
the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." (emphasis added)).  Accordingly, further 
development is warranted.

Therefore, in accordance with VA's duty to assist the 
appellant in the development of facts pertinent to her claim 
under 38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. 
§ 3.103(a) (1999), the Board is deferring adjudication of the 
issue prepared and certified for appellate review pending a 
remand of the case to the M&ROC for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
M&ROC should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of her 
endometriosis with extensive adhesions.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of her 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
records.

2.  The M&ROC should arrange for a VA 
special gynecological examination of the 
appellant by a gynecologist or other 
appropriate specialist, on a fee basis if 
necessary, for the purpose of 
ascertaining the nature and extent of 
severity of her endometriosis with 
extensive adhesions.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the 
examination report that the claims file 
was made available for review.  Any 
further indicated studies should be 
conducted.  Any opinions expressed as to 
the nature and extent of severity of the 
appellant's endometriosis with extensive 
adhesions must be accompanied by a 
complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and expressed opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
endometriosis with extensive adhesions.  
The M&ROC should also document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the M&ROC should issue a 
supplemental statement of the case.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


